                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: D51002D6-D465-4CFF-9852-70C5DF048E50   13   Filed 06/05/20   Page 1 of 6




         Jesse Merrithew, OSB No. 074564
         Email: jesse@lmhlegal.com
         Viktoria Safarian, OSB No. 175487
         Email: viktoria@lmhlegal.com
         Levi Merrithew Horst PC
         610 SW Alder Street, Suite 415
         Portland, Oregon 97205
         Telephone: (971) 229-1241

         Juan C. Chavez, OSB No. 136428
         Email: jchavez@ojrc.info
         Brittney Plesser, OSB No. 154030
         Email: bplesser@ojrc.info
         Alex Meggitt, OSB No. 174131
         Email: ameggitt@ojrc.info
         Franz H. Bruggemeier, OSB No. 163533
         Email: Fbruggemeier@ojrc.info
         Oregon Justice Resource Center
         PO Box 5248
         Portland, OR 97208
         Telephone: 503 944-2270

         J. Ashlee Albies, OSB No. 051846
         Email: ashlee@albiesstark.com
         Whitney B. Stark, OSB No. 090350
         Email: whitney@albiesstark.com
         Maya Rinta, OSB No. 195058
         Email: maya@albiesstark.com
         Albies & Stark LLC
         1 SW Columbia St. Suite 1850
         Portland, Oregon 97204
         Telephone: (503) 308-4770
         Facsimile: (503) 427-9292

         Attorneys for Plaintiffs

                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON
                                            PORTLAND DIVISION
          DON’T SHOOT PORTLAND, et al.
                                                             Case No.
                   Plaintiffs
                                                             DECLARATION IN SUPPORT OF PETITION
                   v.                                        FOR TEMPORARY RESTRAINING ORDER

          CITY OF PORTLAND, a municipal corporation,

                   Defendant.



          Page 1           DECLARATION OF BRADIE NICOLE WINDERS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: D51002D6-D465-4CFF-9852-70C5DF048E50    13      Filed 06/05/20   Page 2 of 6




         I, Bradie Nicole Winders, declare as follows pursuant to 28 USC § 1746:

         1.    I am a Tigard resident. I have personal knowledge of the information contained in this

         declaration. If called upon to do so, I could and would competently testify regarding the matters

         set forth herein.

         2.    I am 27 years old and reside in Tigard, Oregon.

         3.    As white woman with light skin privilege I believe it is my duty to show up in solidarity

         with my Black community and demand justice. I protest against systemic and general racism,

         and especially police brutality.

         4.    On May 31, 2020, I attended the protest with my mother and her wife. We arrived at the

         Multnomah County Justice Center (Justice Center) approximately between 12:00 PM and 1:00

         PM. There were approximately 100 people present at that location. Protestors were playing

         music from speakers, chanting, and listening to community leaders and community members

         share their stories.

         5.    Almost every protestor I saw was wearing a mask and working hard to keep their distance

         from others. As the crowd grew that became more difficult. Once we were gassed there was no

         way to keep any distance between protesters.

         6.    Police were present at the Justice Center and behind a tall wire barricade that surrounded

         the building. Police remained in this position for a few hours. There was some space available on

         the steps leading up to the Oregon District Court building. There was water and snacks available

         for protestors and some folks were using the area to rest.

         7.    A little before 4:00 PM the crowd started to grow in size. Protestors arrived with signs,

         their hands up, chanting Black lives matter and naming the individuals killed by police. They

         were peaceful. Then the protest leaders instructed us that this was a peaceful protest. That those

         with plans or intent to cause violence should leave. Another protest leader stepped forward in

          Page 2             DECLARATION OF BRADIE NICOLE WINDERS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: D51002D6-D465-4CFF-9852-70C5DF048E50      13    Filed 06/05/20      Page 3 of 6




         front of the barricade and asked the police to join the protest in support of Black lives.

         8.    At that point I was standing with my mom and her wife close to the Jefferson statue in the

         park. We were close enough to see the police across the street. I left my mom and walked to the

         very front of the protest. I wanted to put my body, that of a light skinned white woman, between

         the police and black protestors.

         9.    Protests started to move, marching down Main street between the Justice Center and

         Oregon District Court building. We were approximately one third of the way into the block, on

         Main street heading towards Second Avenue. The police formed a line to stop us from moving.

         This was a peaceful protest. Everyone was chanting, holding their hand up or out, showing that

         there was no intent to engage in conflict with police. I never saw anyone throw anything at the

         police. At most someone yelled, “fuck the police” but that was the most aggressive thing I

         witnessed from protestors.

         10.   I noticed every police in the line in front of me was in riot gear and holding their batons at

         their waist. There were confusing statements made from a distance behind the police line to the

         protesters. Something about not tampering with the barricade and not throwing projectiles at

         police. I did not see any of the conduct the police were warning us about.

         11.   All of sudden the police stated that the protest was an unlawful assembly. Nothing had

         changed in the way protestors were chanting, moving, or engaging with the protest. The police

         line started shoving us. A protester to my left said that his bag got left behind the police line. I

         asked the police in front of me if I could go and get the bag. The police ignored me. I asked

         again and was told yes. When I explained I needed to get past the police to get the bag I was told

         I couldn’t go that way. I explained, “I need to get out. Is there a way for me to get out and get

         that bag?” I was told I could go in that direction. I was prevented from getting away. In front of

         me was a line of police in riot gear with batons at the waste pushing and shoving me. To my

          Page 3          DECLARATION OF BRADIE NICOLE WINDERS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: D51002D6-D465-4CFF-9852-70C5DF048E50     13    Filed 06/05/20      Page 4 of 6




         right, left, and back were protestors. There was nowhere for me to go. The police trapped me.

         12.   Police in riot gear advanced on us. The line of riot gear wearing police charged on us. First,

         they pushed against us with their upper bodies, then they reached out using their arms and hands

         on the batons to push and shove protestors, then they raised their batons and beat protestors.

         13.   I was shoved by police and fell to the ground. Other protestors pulled me up and out as

         police continued their beating and pushing. I started to turn to run back to the park and join my

         mom when without a warning tear gas was shot at us. I couldn’t tell which direction I was going.

         I immediately felt my eyes and throat burning. I could not see or open my eyes. My eyes felt like

         they were melting out of my head. I could not breath. I still attempted to move towards the park

         and the Jefferson statute where my mom was. I wanted to call my mom, but I could not. My eyes

         were watering so badly and would not open. I could not see the screen on my phone to be able to

         pull up my mom’s phone number to call her.

         14.   I made it back to where my mom was. She washed my face and eyes. I learned from my

         husband, a National Guard veteran who is trained on tear gas, that oxygen helps dissipate the tear

         gas chemical. I attempted to open my eyes to expose it to oxygen. I could not open my eyes. We

         decide to go home. It was not safe to remain at the protest.

         15.   On our way walking to the parking lot where we parked, we noticed an elderly and frail

         looking woman. She appeared to be passing out and red liquid was dripping from her mouth. My

         mom and her wife attempted to help her by taking her out of the park area where the tear gas was

         spreading closer to the parking lot. We called over other protestors to assist. We helped the

         woman by laying her down on her side and waving away the gas in the air to help her overcome

         the effects of the tear gas. I couldn’t see very well. We gave her water and started to talk to her.

         At most I could open an eye to a squint. I asked another protester to call for an ambulance.

         16.   It took approximately an hour to get home. My eyes were burning and water the whole

          Page 4         DECLARATION OF BRADIE NICOLE WINDERS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: D51002D6-D465-4CFF-9852-70C5DF048E50      13    Filed 06/05/20      Page 5 of 6




         time. I had two masks on. A surgical mask and cloth mast on top of that. That seemed to help

         reduce the flow of tear gas into my nose, mouth, and throat. I still felt nauseous. The physical

         effect of the tear gas did not wear off for another four to five hours.

         17.   I had made plans earlier to meet my sister at Laurelhurst Park for another protest later that

         day. I canceled because I did not feel well. My eyes hurt, my nose burned, and I was very

         nauseous.

         18.   When I got home, I checked twitter for videos of the police attack. I suspected and wanted

         to know if I had been exposed to both tear gas and pepper spray. I believe I was exposed to both

         chemical agents that police deployed in response to the peaceful protest.

         19.   Prior to this event I had never been pepper sprayed or tear gassed. This experience makes

         me fearful of engaging in protest. I do not believe I will be safe at a protest when police

         indiscriminately gas and shoot protestors. I have reduced my participation in protests because I

         am fearful of being subjected to chemical agents and physical harm by police. When I do attend

         protests, I cut my activity short and leave early because it is not safe to be out in the streets with

         the police. I now carry my own supply of neutralizing solution, bring extra articles of clothing,

         and carry wipes to help with chemical irritants. It feels like I am preparing to go into a war zone.

         20.   I have experienced extreme anxiety because I was gassed by the police. The experience

         was made worse by watching an elderly woman slowly lose consciousness from that same gas

         while red liquid leaked from her mouth. In that moment I believed that I was watching someone

         die before my eyes because they participated in this protest. The experience of being gassed by

         the police has negatively affected my mental health, and negatively affected my ability to sleep

         and rest.

         ///

         ///

          Page 5          DECLARATION OF BRADIE NICOLE WINDERS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: D51002D6-D465-4CFF-9852-70C5DF048E50   13    Filed 06/05/20     Page 6 of 6




         I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

         Executed on June 5, 2020.




                                                               ____________________________
                                                               Bradie Nicole Winders




          Page 6         DECLARATION OF BRADIE NICOLE WINDERS
